DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the specification filed 9/1/2020 and 11/9/2020.
Applicant’s arguments regarding the objections to the specification and drawings have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches similar systems containing insertion mechanisms for sampling tissue, where US 2005/0277846 includes thread type spirally groves on a shaft located in both proximal and distal portion (Figures 3-4), US 4,157,709 teaches sampling housing with flange, ring tab connected to spring in proximal portion, spring retraction mechanism, and central shaft; US 2004/0260201 teaches a housing with flange and step ring with spring located at proximal section of housing on internal shat with a solid configuration and detachable brush (see Figures 6A-6B); However, the prior art does not reasonably teach, suggest, or make obvious the structural limitations, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791